DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Invention I, Species IA (Fig. 2B, Claims   1, 2, 8, 11-13, 15, 18, 22, 23, 29-38) in the reply filed on 03/05/2021 is acknowledged.

Further, Claims 8, 18 and 37 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species IE (Fig. 2D), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/05/2021.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13 recite the limitation "the first package body" in lines 2 and 8 respectively.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of Examination the Examiner will treat "the first package body" as --a first package body--.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 11-13, 15, 18, 22, 23 and 29-38 is/are rejected under 35 U.S.C. 102 (A1) as being anticipated by Mayer et al. (US 2016/0190107 A1).
Regarding Claim 1, Meyer (Fig. 3) discloses a semiconductor device package, comprising: 
a carrier (25) having a first surface (bottom) and a second surface (top) opposite to the first surface; 
a conductive pillar (35) disposed on the second surface (top) of the carrier (25); and 
a first package (34) disposed on the second surface (top) of the carrier (25) and covering at least a portion of the conductive pillar (35), wherein 


Regarding Claim 2, Meyer (Fig. 2) discloses semiconductor device package of claim 1, wherein 
the conductive pillar (35) has a first surface (bottom) facing the carrier (25) and a second surface (top) opposite to the first surface; and 
a width of the first surface is less than a width of the second surface (Fig. 3). 

Regarding Claim 11, Meyer (Fig. 2) discloses the semiconductor device package of claim 1, further 
comprising a first electronic component (51) disposed on the second surface of the carrier (25) and covered by the first package body (34, 45). 

Regarding Claim 12, Meyer (Fig. 2) discloses the semiconductor device package of claim 1, further comprising: 
a second electronic component (3’) disposed on the first surface of the carrier (25); and 
a second package body (33’,33) disposed on the first surface of the carrier (bottom) and covering the second electronic component (3’). 

Regarding Claim 13, Meyer (Fig. 2) discloses the semiconductor device package, comprising: 

a conductive pillar (35) disposed on the second surface (top) of the carrier (25), the conductive pillar (35) having a first surface (bottom) facing the carrier (25), a second surface (top) opposite to the first surface and a first lateral surface extending between the first surface (bottom) and the second surface (top) of the conductive pillar (35); and 
a first package (34) disposed on the second surface (top) of the carrier (25) and covering at least a portion of the conductive pillar (35), the first package body (34, 41, 43) having a first surface (bottom) facing the carrier and a second surface (top) opposite to the first surface, wherein 
the first lateral surface of the conductive pillar (35) is not perpendicular to the first surface (bottom) of the first package body (34, 41, 43). 


Regarding Claim 15, Meyer (Fig. 2) discloses the semiconductor device package of claim 13, wherein 
the first lateral surface is outwardly inclined from the first surface (bottom) of the conductive pillar (35) toward the second surface of the conductive pillar (Top) (Fig. 3). 

Regarding Claim 22, Meyer (Fig. 2) discloses the semiconductor device package of claim 13, further comprising 
a first electronic component (3’) disposed on the second surface (bottom) of the carrier (25) and covered by the first package body (34,41, 43). 

Regarding Claim 23, Meyer (Fig. 2) discloses the semiconductor device package of claim 13, further comprising: 
a second electronic (5’) component disposed on the first surface (top) of the carrier (25); and 
a second package body (34, 43, 41) disposed on the first surface (top) of the carrier and covering the second electronic component (5’). 

Regarding Claim 29, Meyer (Fig. 2) discloses the semiconductor device package of claim 2, further comprising: 
a plurality of bumps (45) disposed adjacent to the second surface (top) of the conductive pillar (35).

Regarding Claim 30, Meyer (Fig. 2) discloses the semiconductor device package of claim 1, wherein 
the conductive pillar (35) has a trapezoid profile (See Fig. 3).

Regarding Claim 31, Meyer (Fig. 2) discloses the semiconductor device package of claim 13, wherein 
the first lateral surface of the conductive pillar (35) has a first width at the first surface of the conductive pillar (bottom) and a second width at the second surface of the conductive pillar (top), and 
the first width is less than the second width (See Fig. 3).

Regarding Claim 32, Meyer (Fig. 2) discloses the semiconductor device package of claim 13, further comprising: 
a plurality of bumps (45) disposed adjacent to the second surface (TOP) of the conductive pillar (35).

Regarding Claim 33, Meyer (Fig. 2) discloses a semiconductor device package, comprising: 
a carrier (25); 
a conductive pillar (35) disposed on the carrier (25); and 
a first electronic component (5’) disposed on the carrier, wherein 
a distance between the first electronic (35) component and the conductive pillar (35) is uneven (See Fig. 3).

Regarding Claim 34, Meyer (Fig. 2) discloses the semiconductor device package of claim 33, wherein
 the conductive pillar (35) has a first surface (bottom) facing the carrier (25), a second surface (top) opposite to the first surface and a lateral surface (side) extending between the first surface and the second surface of the conductive pillar (35), and 
a distance between the first electronic component (5’) and the lateral surface (side) of the conductive pillar is uneven (See Fig. 3).

Regarding Claim 35, Meyer (Fig. 2) discloses the semiconductor device package of claim 34, wherein 
the distance between the first electronic component (5’) and the conductive pillar (35) is tapered from the first surface (bottom)  toward the second surface (top) of the conductive pillar (35) (See Fig. 3).

Regarding Claim 36, Meyer (Fig. 2) discloses the semiconductor device package of claim 33, further comprising: 
a first package body disposed on the carrier and covering the first electronic component (5) and the conductive pillar (35).


Regarding Claim 38, Meyer (Fig. 2) discloses the semiconductor device package of claim 34, further comprising: 
a plurality of bumps (45) disposed adjacent to the second surface (top) of the conductive pillar (35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891                                                                                                                                                                                                        

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891